FILED
                             NOT FOR PUBLICATION
                                                                              NOV 16 2017
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FAUSTO RENATO QUEVEDO,                            No.    16-70507

              Petitioner,                         Agency No. A072-516-171

 v.
                                                  MEMORANDUM*
JEFFERSON B. SESSIONS III,
Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted November 14, 2017**
                                Pasadena, California

Before:      KOZINSKI, HAWKINS and PARKER,*** Circuit Judges.

      To qualify for Convention Against Torture relief a petitioner must show that

“it is more likely than not that he . . . would be tortured if removed to the proposed

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
                                                                                page 2
country of removal.” 8 C.F.R. § 208.16(c)(2). The IJ didn’t err by finding that

Quevedo failed to meet this standard. Substantial evidence supported the IJ’s

determination that the beating Quevedo suffered wasn’t torture. See Ahmed v.

Keisler, 504 F.3d 1183, 1201 (9th Cir. 2007). His later peaceful interaction with

Guatemalan police further demonstrates that he’s unlikely to be tortured if returned

to Guatemala.


      DENIED.